DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 2, 2022 has been entered. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida et al. (US PG Pub 2005/0151782) in view of Kurosaki (US Patent 4,040,615).
For claims 1 and 12:  Ishida et al. teaches a printing system including a printing unit 21 that performs printing on a recording medium P, the housing 3 including a front surface portion 12 having a discharge port 12b (see paragraph 55, upper discharge space 12b, the front is the front side as labeled in Fig. 6), a back surface portion (see Fig. 6, section labeled rear), and a side surface portion (see Fig. 4, the side labeled “LEFT” which is orthogonal to the FRONT in Fig. 4), the front surface portion having a discharge port 12 (see Figs. 4 and 6) for discharging the recording medium P on which printing is performed (see Fig. 6, generally “Front” as labeled, see Figs. 1 and 4), the back surface portion facing the front surface portion (see Fig. 6, “Back” as labeled), and the side surface portion 6 connecting the front surface portion with the back surface portion (see Fig. 4, side surface 6 extending from front to rear) and a holding unit 14, 17, 77 (see Fig. 4, the supporting elements 14, 17 and the outer shell 5 of the reader 4 taken together constitute a holding unit) holding, over the housing (see Fig. 4, being the lower printer portion of the device 1 in Fig. 4) a reading unit 71 (see paragraph 80, the scanning unit 71) configured to read an image of an original document (See paragraphs 80-81, the scanning element 71 performing this function in routine operation) wherein the holding unit includes a first fixing member 17 for fixing to the back surface portion (see Fig. 4, element 17 connected to the back wall), and a second fixing member 14, 14 for fixing to the side surface portion 6 (see Fig. 4, the elements 14, 14 holding the shell of the scanner 4 to the sidewall as seen in Fig. 4) and a connecting member connecting the first fixing member 17 and the second fixing member 14 (see Fig. 4, the rigid shell of the scanner 4 being a connecting member as it bridges the space between 14, 17) at a predetermined position (see Fig. 4, the connecting position is the portion of the cover 4 which extends between the elements 14 and the contact between element 17 and the cover 4).
Ishida et al. does not teach a top surface portion connecting the front surface portion with the back surface portion at an upper side of the printing unit, with the holding unit holding the reading unit over the top surface portion.  However, Kurosaki teaches providing a top surface to a printing system which is the top of a printing portion 1 above which a displaceable unit is held by a holding unit 3 (see Fig. 1, the top surface of the printing portion 1 has a portion which extends at least continuously from end to end, which connects side to side and front to back, above which the device 3, 4, 6 is held).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Ishida et al. to provide a top surface for the printing portion as taught by Kurosaki for the purpose of more securely connecting the printer sides.
For claims 2 and 13:  The combination of Ishida et al. and Kurosaki teaches the printing system according to claim 1 and the apparatus of claim 12, and Ishida et al. teaches that the second fixing member 14, 14 extends in a depth direction in the side surface portion 6, and fixes to a plurality of parts arranged along the depth direction (see Fig. 4, fixes the parts being the surface of the sidewall 6 at each of the elements 14 as depicted in Fig. 4).
For claims 3 and 14:  The combination of Ishida et al. and Kurosaki teaches the printing system according to claim 1 and the apparatus of claim 12, and Ishida et al. teaches that the second fixing member fixes by being co-fastened with the side surface portion 6 (see Fig. 4, as shown).
For claims 4 and 15:  The combination of Ishida et al. and Kurosaki teaches the printing system according to claim 1 and the apparatus of claim 12, and Ishida et al. teaches that the connecting member is disposed on a top surface of the housing (see Fig. 4, the housing being the shell of the printer portion, the top surface being the surface over which the housing of scanner 4 sits, the housing of scanner 4 being the connecting member).
For claims 5 and 16: The combination of Ishida et al. and Kurosaki teaches the printing system according to claim 4 and the apparatus of claim 15, and Ishida et al. teaches that the second fixing member 14, 14 fixes to the housing 6 at an end portion of the top surface of the housing (see Fig. 4, fixed at a side end portion of the top surface of the housing defined by the side wall 6 and other orthogonal walls).
For claims 6 and 17:  The combination of Ishida et al. and Kurosaki teaches the printing system according to claim 5 and the apparatus of claim 16, and Ishida et al. teaches that the second fixing member includes two side surface members 14, 14  facing each other on the top surface of the housing, and a bottom surface member (see Fig. 1, portion of element 5 bridging the side surface members 14, 14; in Fig. 1, the right side of the device is shown where the surface members 14, 14 are disposed on the left side, but the general structure forming the housing of the image forming device 4 is substantially similar) connecting the two side surface members 14, 14
For claims 7 and 18:  The combination of Ishida et al. and Kurosaki teaches the printing system according to claim 1 and the apparatus of claim 12, and Ishida et al. teaches an operation unit 73 configured to receive an input instruction for the reading unit and held on the connecting member (see Fig. 4, the shell of the scanner portion 4 is the connecting member, the operation unit 73 is held on the surface thereof) and a cable 77 configured to electrically connect the operation unit with the reading unit, wherein the cable is wired through the connecting member (see Fig. 4)

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable Ishida et al. (US PG Pub 2005/0151782) and Kurosaki (US Patent 4,040,615) as applied to claims 7 and 18 above and further in view of Smith (US PG Pub 2016/0202734).
For claims 8 and 19:  The combination of Ishida et al. and Kurosaki teaches all of the limitations of claim 8 and 19, except that the operation unit is held rotatable to the second connecting member between first location located more inwardly than a side surface of the housing and a second position located more outward than the side surface of the housing.  However, Smith teaches that the operation unit 16 (see Figs. 3 and 4, the control panel for the device) is held rotatably relative to the connecting member 12, 46 (see Figs. 3 and 4, the connecting member being the device housing, corresponding to the device housing 4 being the connecting member in Ishida et al.) between a first position located more inward than a side surface of the housing (see Figs. 3 and 4, upright and within the form factor of the side surface element), and a second position located more outward than the side surface of the housing (see Fig. 2, pivoting outward from the side surface).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Ishida et al. and Kurosaki to provide a pivoting control panel as taught by Smith for the purpose of ergonomically engaging the hand of an operator for inputting instructions to the device.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable Ishida et al. (US PG Pub 2005/0151782) and Kurosaki (US Patent 4,040,615) as applied to claim 1 above and further in view of Nakanishi (JP 2001-097422).
For claim 10:  The combination of Ishida et al. and Kurosaki teaches all of the limitations of claim 10 except that  the holding unit includes a turning arm configured to rotate a recording unit away from a top surface of the housing.  However, Nakanishi teaches providing a pivoting shaft for rotatably moving a lid element with arms (see Fig. 5, see Translated Abstract, “Solution”, arms 3 having pivot shafts 3a).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the pivot shafts 14, 14 to have connected arm portions as taught by Nakanishi for the purpose of distributing the stress in supporting and pivoting the lid element.
For claim 11:  The combination of Ishida et al., Kurosaki and Nakanishi teaches the apparatus of claim 10 and Ishida et al. further teaches a cable 77 wired from the recording unit  (see paragraphs 84-85, provided near the shaft 14) and further teaches that the cable 77 passes n inside of the first turning arm (see Fig. 26, the elements 14, 14 are provided with arms extending onto the frame 4, 5B the cable is on the inside of the arm portions extending from the elements 14, 14 as modified) and inside of the first fixing member 17 (see Fig. 26, the provision of the cable 77 is on the interior portion of the printer and recording unit from the position of the fixing element 17. 
Response to Arguments
Applicant's arguments filed on June 2, 2022 have been fully considered but they are not persuasive. Applicant argues that the connecting member does not connect the first fixing member and the second fixing member at a predetermined position, however, the connecting member being the structure of the cover element 4 sits in a position as it spans the space between the first fixing member 17 and the second fixing members 14, 14.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H BANH whose telephone number is (571)270-3851. The examiner can normally be reached M-F 12-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 2727663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID H BANH/Primary Examiner, Art Unit 2853